DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 09/30/2020, and communication filed on 10/29/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/29/2020 has been entered.
Claims 1-20 have been examined and are pending; claims 1 and 13 are independent.
Claims 1-20 are allowed.
Response to Arguments/Remarks
Claims 1-20 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for preventing software application tampering are disclosed. Where the method includes: identifying, by a 
The closest prior art, as previously recited, Yi (US 2016/0180065) is generally directed to system and method for tamper protection of an application which includes: an input unit that receives codes to be used for an application; a code separator that separates the inputted codes into sensitive codes requiring application tamper protection and general codes including sensitive method calling routine for calling the sensitive codes by analyzing the input codes; an encoder that encrypts the sensitive codes and inserts the address of an sensitive code connector storing the address information of the sensitive codes; a controller that converts the sensitive method calling routine to be able to call dummy codes by inserting the dummy codes to the general codes, inserts vector table generator, to the sensitive codes, and insert a sensitive method calling routine converter, to the sensitive codes; and a code combiner that creates the application by combining the general codes and the sensitive codes, and Kochhar (US 2017/0046143) is generally directed to method and system for promoting software code from a source database instance to a target database instance distributed amongst a plurality of networked servers is described. Software code migration information pertaining to software objects 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 10/29/2020 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1 and 13, those are further amended. None of Yi and Kochhar, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1 and 13. For example, none of the cited prior art teaches or suggest the steps of refactoring the one or more non-native code clusters into one or more stand-alone portable components (SPCs) configured to run independently, thereby generating a modified version of the software application; determining differences between performance metrics from running the software application and performance metrics from running the modified version of the software application by comparing the performance metrics from running the software application with the performance metrics from running the modified version of the software application; determining  code migration scores for the one or more SPCs based on the determined differences, wherein the code migration scores indicate a desirability of migrating the one or more SPCs to a server; and determining  select SPCs from the one or more SPCs to migrate to a remote security server based on the code migration scores and predefined rules, as a whole with the remaining limitations.
Therefore, the claims 1 and 13 are considered allowable over the cited prior art.
As to claims 2-12, and 14-20, the claims are dependent from claims 1 and 13 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439